DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 48 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the third location" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  “The third location” seemingly should be “the deposit location,” and for further examination will be treated as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (U.S. 2015/0296698) in view of Garner (U.S. 2017/0094889).
Regarding claim 1, Schumacher discloses (Fig. 1-2) an agricultural planting or seeding implement, comprising: a first ground engaging tool (18) configured to form an opening along an axis in a ground; a sensor disposed on the first ground engaging tool ([0028], lines 1-3), wherein the sensor is configured to engage with the ground at a first depth within the opening and to generate a signal indicative of a soil property of the ground at the first depth; a row unit (1) disposed aft ([0028], lines 3-5) of the first ground engaging tool and the sensor relative to a direction of travel of the agricultural planting or seeding implement, wherein the row unit comprises: a second ground engaging tool (3) configured to form a trench in the ground at a second depth (T) along the axis; an agricultural product delivery system configured to deliver a first agricultural product (Fig. 2; [0003]) into the trench at the second depth; a depth control system (2, 10) coupled to the ground engaging tool, wherein the depth control system is configured to control the second depth of the trench (10 being a lifting cylinder); and a controller ([0026], lines 10-11) coupled to the sensor and to the depth control system, wherein the controller is configured control the second depth based at least in part on the signal from the sensor ([0028], lines 7-10).  Schumacher discloses the sensor (18) generally disposed on a fixed blade, but offers no details regarding where sensors may be disposed on the blade.
Garner discloses (Fig. 10) an array of soil characteristic sensors (254) disposed aft of a ground engaging tool (234) in the form of a fixed blade.  Absent details regarding the sensor disposition of Schumacher, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the sensors of Schumacher as taught by Garner.
Regarding claim 2, Schumacher further discloses (Fig. 1-2) that the first ground engaging tool (18) comprises a coulter (a vertical cutting blade).
Regarding claim 3, Schumacher further discloses that the soil property comprises a moisture of the ground at the first depth ([0028], lines 1-3).
Regarding claim 5, Schumacher further discloses that the agricultural product delivery system is configured to deliver the first agricultural product (Fig. 2; [0003]) into the trench at a deposit location along the axis, wherein the controller is configured to control the second depth at the deposit location based on the signal from the sensor when the sensor was disposed at the deposit location in the opening ([0028], lines 3-6; by stating that the sensor is upstream in order to have enough time for depth adjustment, Schumacher implies that the depth adjustment is meant to have occurred at the time the product is applied to the sensed location).
Regarding claim 6, Schumacher discloses (Fig. 1-2) as described above that the first ground engaging tool (18) comprises a knife, and Garner contributes (Fig. 10) to the combination as described above that the sensor (254) is integrated with the knife (234) and disposed at an aft end of the knife.
Regarding claim 7, Schumacher further discloses (Fig. 1-2) that the row unit (1) is disposed a first distance aft of the sensor (18) relative to the direction of travel (F; [0028], lines 3-6).  Schumacher does not disclose what that distance may be, but it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance any necessary for the depth adjustment to take place in time for product delivery, as taught by Schumacher.
Regarding claim 10, Schumacher further discloses that the agricultural product delivery system is configured to deliver a second agricultural product into the trench, wherein the first agricultural product comprises a seed and the second agricultural product comprises a fertilizer ([0003]).
Regarding claim 12, Schumacher further discloses that the signal from the sensor is indicative of a temperature of the soil, a residue level of the soil, a moisture of the soil ([0028], lines 1-3), or any combination thereof.
Regarding claim 13, Schumacher discloses (Fig. 1-2) a method, comprising: forming an opening in a ground along an axis with a first ground engaging tool (18) of an agricultural planting or seeding implement; monitoring a soil property at a first depth within the opening with a sensor disposed on the first ground engaging tool ([0028], lines 1-3), wherein the sensor is configured to generate a signal indicative of the soil property; enlarging the opening along the axis to form a trench with a second ground engaging tool (3) of the agricultural planting or seeding implement ([0028]-[0029]; by stating that the moisture sensor 18 is disposed upstream of the coulter disc 3, and that in an alternative arrangement it may be disposed downstream so as to avoid a greater degree of ground penetration, Schumacher implies that the moisture sensor 18 forms an opening along the same axis as the coulter disc 3.  Furthermore, as shown in Fig. 2, product is deposited at a lesser depth than the sensor 18 penetrates, which means the coulter disc 3 must necessarily have enlarged the opening made by the sensor 18, or otherwise the product would be deposited at the greater depth), wherein the second ground engaging tool is disposed aft of the sensor ([0028], lines 3-5), and the trench comprises a second depth (Fig. 2); delivering a first agricultural product (Fig. 2; [0003]) into the trench at the second depth; and controlling a depth control system (2, 10) coupled to the ground engaging tool based at least in part on the signal from the sensor ([0028], lines 7-10), wherein the depth control system is configured to control the second depth (10 being a lifting cylinder).  Schumacher discloses the sensor (18) generally disposed on a fixed blade, but offers no details regarding where sensors may be disposed on the blade.
Garner discloses (Fig. 10) an array of soil characteristic sensors (254) disposed aft of a ground engaging tool (234) in the form of a fixed blade.  Absent details regarding the sensor disposition of Schumacher, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the sensors of Schumacher as taught by Garner.
Regarding claim 15, Schumacher further discloses closing the trench after delivering the first agricultural product into the trench ([0002], lines 4-6).
Regarding claim 16, Schumacher further discloses (Fig. 1-2) adjusting the second depth of the trench without adjusting the first depth of the opening (18 being a fixed blade independent of depth control system 2, 10).
Regarding claim 17, Schumacher further discloses (Fig. 1-2) that monitoring the soil property at the first depth within the opening with the sensor (18) comprises engaging the sensor with the ground in the opening at the first depth.
Regarding claim 18, Schumacher further discloses that the soil property comprises a temperature of the soil, a residue level of the soil, a moisture of the soil ([0028], lines 1-3), or any combination thereof.
Regarding claim 20, Schumacher further discloses delivering a second agricultural product into the trench, wherein the first agricultural product comprises a seed, and the second agricultural product comprises a fertilizer or an inoculant ([0003]).

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Garner and further in view of Zielke (U.S. 9,629,304).
Regarding claim 4, Schumacher in view of Garner teaches the elements of claim 3 as described above, but does not detail how the second depth is adjusted in relation to sensor readings.  Zielke discloses (Fig. 4-5) a method of adjusting seed planting depth wherein a controller (11) is configured to reduce a planting depth (58) in response to a determination that the moisture of the ground is over a moisture threshold (52) for an agricultural product, and the controller is configured to increase the planting depth (66) in 1254911response to a determination that the moisture of the ground is under a moisture threshold (62) for the agricultural product.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use this method in the combination of Schumacher and Garner, since, as taught by Zielke (Col. 2, lines 50-54), soil moisture increases with ground depth.
Regarding claim 11, Schumacher in view of Garner teaches the elements of claim 1 as described above, but does not teach controlling a product delivery rate.  Zielke discloses (Fig. 4) a method of planting wherein a controller (11) is configured to control the rate of delivery of an agricultural product into a trench based at least in part on a signal from a moisture sensor (Col. 7, lines 35-40).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use this method in the combination of Schumacher and Garner to optimize seeding in response to soil moisture to promote high crop emergence.
Regarding claim 19, Schumacher in view of Garner teaches the elements of claim 13 as described above, but does not teach controlling a product delivery rate.  Zielke discloses a method of planting comprising controlling a rate of delivery of an agricultural product into a trench based at least in part on a signal from a moisture sensor (Col. 7, lines 35-40).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use this method in the combination of Schumacher and Garner to optimize seeding in response to soil moisture to promote high crop emergence.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Garner and further in view of Casper (U.S. 9,282,688).  Schumacher in view of Garner teaches the elements of claim 1 as described above, and Schumacher further discloses (Fig. 1-2) that the depth control system comprises an actuator (10).  Schumacher does not teach the nature of the actuator or its control.  Casper discloses (Fig. 1-3) an agricultural implement comprising an actuator (32), wherein a controller (30) is configured to control a pneumatic flow to the actuator or a hydraulic flow to the actuator to adjust a height of a frame section (20; Col. 5, lines 34-42).  Absent details regarding the actuator of Schumacher, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the actuator and its control of Schumacher as taught by Casper.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Garner and further in view of Ritland (U.S. 2020/0245526).
Regarding claim 9, Schumacher in view of Garner teaches the elements of claim 1 as described above, but does not teach a residue tool or its control.  Ritland discloses an agricultural seeding or planting implement comprising one or more residue tools (Fig. 17) fore of a ground engaging tool in a direction of travel, wherein a controller is configured to control the one or more residue tools based on a signal from a sensor which detects soil residue beneath the ground surface ([0101], lines 8-12; [0102], lines 1-5).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a residue tool in the combination of Schumacher and Garner to clear debris from the implement path for easier ground working.  It would have been further obvious to one having ordinary skill in the art to configure the sensors of Schumacher and Garner to sense soil residue, or to dispose additional sensors in the same manner which can detect soil residue so as to adjust the residue tool in response to residue levels for greater effectiveness.
Regarding claim 14, Schumacher in view of Garner teaches the elements of claim 13 as described above, but does not teach a residue removal tool or its control.  Ritland discloses an agricultural method comprising clearing, via one or more residue removal tools (Fig. 17), a residue from the ground fore of a ground engaging tool; and controlling the one or more residue removal tools based at least in part on a signal from a sensor ([0102], lines 1-5), wherein the signal is indicative of a residue level of the soil beneath the ground surface ([0101], lines 8-12). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a residue removal tool in the combination of Schumacher and Garner to clear debris from the implement path for easier ground working.  It would have been further obvious to one having ordinary skill in the art to configure the sensors of Schumacher and Garner to sense soil residue, or to dispose additional sensors in the same manner which can detect soil residue so as to adjust the residue tool in response to residue levels for greater effectiveness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671